Citation Nr: 1538428	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-36 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity (DIC) benefits, accrued benefits, and death pension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  He died in May 1983.  The appellant was married to the Veteran at the time of his death.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Winston-Salem, North Carolina RO.

Historically, a previous [September 1983] decision denied the appellant's claims for service connection for the cause of the Veteran's death and non-service connected death pension.  The current claim for these two benefits was filed in July 2010.  However, prior to addressing the merits of these claims, the Board must preliminarily determine whether the appellant is an eligible surviving spouse.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that the February 2011 rating decision advised the appellant that she is not a qualifying surviving spouse for DIC benefits.  Therefore, the issue on appeal before the Board is entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing eligibility for DIC benefits, accrued benefits, and death pension.


FINDINGS OF FACT

1.  The appellant married the Veteran in December 1976.

2.  The appellant's marriage to the Veteran was terminated by his death in May 1983; she was the lawful spouse of the Veteran at the time of his death.

3.  The appellant remarried in April 1988 and then divorced in September 2005.



CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, accrued benefits, and death pension have not been met.  38 U.S.C.A. §§ 101, 103, 1311 (West 2014); 38 C.F.R. §§ 3.50, 3.55 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

There are some claims to which VCAA does not apply, among them claims where a threshold legal criterion is not met, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As is explained in greater detail below, that is the situation with the appellant's claim.

 Legal Criteria, Factual Background and Analysis

The appellant married the Veteran in December 1977, and remained married to him until he died in May 1983.

The appellant married E.N.W. in April 1988.  This marriage was terminated by their divorce in September 2005.

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  See 38 U.S.C.A. §§ 101(14), 1310, 1311; 38 C.F.R. § 3.5.  VA death benefits may be paid to a surviving spouse of a Veteran if certain requirements are met.  See 38 U.S.C.A. § 1541.

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of his death, who lived with the veteran continuously from the date of marriage to the date of his death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and, except as provided in section 3.55, has not remarried or has not, since the death of the veteran, and after September 19, 1962, lived with another person and held herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50.

Since a surviving spouse is defined by law as a person who has not remarried, the appellant's remarriage bars her from eligibility for status as the Veteran's surviving spouse, unless she meets one of the exceptions.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(2).  Thus, under the general definition of a surviving spouse, once the appellant remarried, she no longer had the status of a surviving spouse of the Veteran for purposes of VA benefits.  However, although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule.  38 C.F.R. §§ 3.55(a); 38 U.S.C.A. §§ 103(d), 1311(e).

These exceptions are pursuant to legislation which was enacted on June 9, 1998, which amended the law governing the reinstatement of DIC benefits.  Transportation Equity Act for the 21st Century, Pub. L. No. 105-178, § 8207, 112 Stat. 107, 495 (1998); 38 U.S.C.A. § 1311(e).  That legislation removed a prior bar to reinstatement under circumstances where the surviving spouse of a veteran remarried, and the remarriage was later terminated.  The issue in this claim is therefore whether the appellant qualifies for any of the exceptions in 38 C.F.R. § 3.55.  For reasons explained below, the Board concludes she does not.

Under 38 C.F.R. § 3.55, the first exception states that the remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or annulled.  38 C.F.R. § 3.55(a)(1).  That exception does not apply because the appellant's remarriage after the Veteran's death was not voided or annulled but rather was terminated by divorce.  

The second, fifth, and eighth exceptions under 38 C.F.R. § 3.55 allow for a remarried appellant to still be recognized as the Veteran's surviving spouse if the subsequent marriage (or conduct construed as subsequent marriage) was terminated on or after January 1, 1971, but prior to November 1, 1990.  In this case, the appellant remarried in April 1988 and divorced in September 2005.  Accordingly, those exceptions are inapplicable to the appellant.

Exceptions three, four, six and seven under 38 C.F.R. § 3.55 are premised on remarriages occurring on or after October 1, 1998 (exception three and six) and on or after December 1, 1999 (exception four and seven).  In this case, the appellant's remarriage was in April 1988, prior to the applicable dates for these exceptions to apply. 

Under exception nine, a surviving spouse who remarried after the age of 55, but before December 6, 2002, may be eligible for benefits relating to medical care for survivors and dependents, but only if the application for such benefits was received by VA before December 16, 2004.  38 C.F.R. § 3.55(a)(9)(ii).  In this case, the appellant remarried before the age of 55, thus this exception is inapplicable.

Finally, under exception ten, for marriages entered into on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of death benefits.  38 C.F.R. § 3.55(a)(10).  Here, the appellant was not over the age of 57 at the time of her marriage subsequent to the Veteran's death.  Therefore, the appellant does not meet the requirements for exception ten.

The facts in this case are not in dispute.  The appellant qualified as the surviving spouse of the Veteran for VA purposes at the time of his death in May 1983.  The appellant, however, remarried in April 1988 and was divorced in September 2005.  Despite the fact that the appellant is not currently married, she is no longer considered the surviving spouse of the Veteran as the result of her remarriage.  No legal exception is applicable here that would allow the claimant to receive benefits.

There is no allegation or evidence that any of the exceptions listed in 38 U.S.C.A. § 103(d) and 38 C.F.R. § 3.55 apply.  Therefore, the appellant's remarriage precludes her recognition as the Veteran's surviving spouse for the purposes of the death benefits that she seeks.  Consequently, recognition of the appellant as the Veteran's surviving spouse is precluded by law.  Therefore, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is sympathetic to the appellant's claim.  The Board does not dispute the fact that the appellant was married to the Veteran at the time of his death.  The Board also acknowledges that after the Veteran remarried, she divorced her spouse and he is now deceased.  Nevertheless, the fact remains that the appellant does not satisfy the legal requirements for recognition as the Veteran's "surviving spouse" for VA death benefit purposes.



ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, accrued benefits, and death pension is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


